DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This is in response to Application filed on December 31, 2018 in which claims 1-20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim 2 and 12 each recite the first and second protrusions comprise a material that is the same as a material of the outsole.
Claims 3 and 13 each recite the first and second protrusions are unitary portions of the outsole.
Claims 4 and 14 each recite the first and second protrusions are rubber pods.
Claims 5 and 15 each recite the first and second protrusions are separate components inserted into the outsole.
The relied upon application does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2008/0289215).



Examiner notes that the limitation of “wherein the first protrusion is disposed in the first notch and the second protrusion is disposed in the second notch such that an arrangement of the first and second protrusions and the first and second notches is configured to reduce over-lateralization” recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
In this case, as shown in figure 1, 18 and 19 each protrude on a top surface of 10 in which 18 and 19 are disposed within 21 and 22 respectively, and are further located in a forefoot lateral section of the outsole and in a rearfoot medial section of the outsole, therefore, 18 and 19 would be expected to reduce over-lateralization as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Sato et al. (2017/0024143)[Sato].
Regarding claim 1, Park teaches, a sole for an article of footwear (10/20, figure 1), the sole comprising: an outsole comprising a first protrusion disposed in a forefoot lateral section of the outsole and a second protrusion disposed in a rearfoot medial section of the outsole (“When the middle sole 20 is attached to the outsole, the front and 

Sato, footwear with a sole structure having protrusions and notches, [0046], Abstract, teaches, first and second notches extending only partially into the midsole (each 22 extend only partially into 20, [0046], figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second notches of Park as extending only partially into the midsole as taught by Sato in order to provide grooves that “are provided in such a manner that when the upper surface of the lower plate 4 is fitted to the bottom surface 21 of the midsole 2 the ribs 41 of the lower plate 4 engage with the corresponding grooves 22. Therefore, the grooves 22 have positioning function relative to the lower plate 4, [0046]. Additionally, having the first and second notches extend only partially into the midsole provides the user additional comfort since “The midsole 2 is formed of a member having cushioning properties and has a foot sole contact surface 20 on an upper surface side that a sole of a shoe wearer's foot comes into contact with”, [0035], and the foot sole contact surface would not have the notches.

Regarding claim 2, the combined references teach, wherein the first and second protrusions comprise a material that is the same as a material of the outsole (Park, as shown in figure 3, 18 and 19 comprise a material that is the same as a material of 10, [0025]).

Regarding claim 6, the combined references teach, wherein the first and second protrusions are longitudinal protrusions (Park, as shown in figure 1, 18 and 19 are longitudinal protrusions).

Regarding claim 7, the combined references teach, wherein the first and second protrusions are curved (Park, as shown in figure 1, 18 is curved, and as shown in annotated figure 1, 19 is curved).
Regarding claim 8, the combined references teach, wherein the outsole defines a pattern of apertures (Park, 10 defines a pattern of annotated apertures, annotated figure 1, see also figure 3).
Regarding claim 9, the combined references teach, wherein the first and second protrusions are the only two protrusions on the top surface of the outsole (18 and 19 are two protrusions on the top surface of 10, Examiner notes: regarding the limitation “only” it is noted that the transitional phrase for this claim is “comprising” and this is an open-ended claim, therefore examiner is interpreting the “only” as “at least two protrusions”. If Applicant intends for the limitation to be a negative limitation then the claim should read as “no more than two protrusions” or similar language).

Regarding claim 10, the combined references teach, wherein an arrangement of the first and second protrusions and the first and second notches adds lateral stability to .

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Sato et al. (2017/0035143)[Sato] in view of Torrance (2012/0000095).
Regarding claim 4, the combined references teach, the first and second protrusions (Park, 18 and 19, figure 1).
The combined references fail to teach, wherein the first and second protrusions are rubber pods.
Torrance teaches, first and second protrusions are rubber pods (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212… The inserts may also be made of rubber”, [0026], figure 2, therefore, 250 and 240 are rubber pods).


Regarding claim 5, the combined references teach, the first and second protrusions in the outsole (Park, 18 and 19 are in 10, figures 1 and 3).
The combined references fail to teach, wherein the first and second protrusions are separate components inserted into the outsole.
Torrance teaches, wherein the first and second protrusions are separate components inserted into the sole (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212. In these optional embodiments, a heel insert 240, and/or a metatarsal insert 250, and/or an arch insert 244 may be individually or collectively incorporated into the midsole 212…In a preferred embodiment, the inserts generally have the same shape as the insert slot that they fit into so that they can be inserted into the slot and substantially fill the slot in order to provide support and comfort for the user”, [0026], figure 2, therefore, 250 and 240 are separate components inserted in the sole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions which are within the outsole of Park, separate components that are inserted into the sole as taught .

Claims 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Bruce et al. (2014/0075778)[Bruce].
Regarding claim 11, Park teaches, an article of footwear comprising: an upper (30, [0019], figure 1); a midsole coupled to the upper (20 is coupled to 30, [0019], figure 1) and defining a first notch disposed in a forefoot lateral section of the midsole and a second notch disposed in a rearfoot medial section of the midsole (“a front cutaway portion 21 is formed through a front side of the middle sole 20 and a rear cutaway portion 22 is formed through a rear side of the middle sole 20. When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], therefore, 20 is defines 21 disposed in an annotated forefoot lateral section of 20 and 22 disposed in an annotated rearfoot medial section of 20, annotated figure 1); and an outsole coupled to the midsole and comprising a first protrusion disposed in a forefoot lateral section of the outsole and a second protrusion disposed in a rearfoot medial section of the outsole (“When the middle sole 20 is attached to the outsole, the front and the rear projecting attaching parts 18, 19 pass through the front and the rear cutaway portions 21, 22 upwards”, [0025], “wherein the outsole includes front and rear projections formed 
Park fails to teach, wherein there are no more than two protrusions on the top surface of the outsole.
Bruce, footwear with protrusions and notches, [0049], figure 1A, teaches, wherein there are no more than two protrusions on the top surface of the outsole (there are no more than two protrusions 120 and 130 on the top surface of 110, [0044], figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top surface of the outsole of Park no more than two protrusions as taught by Bruce, which would in provide a surface area of single protrusions that is greater in the forefoot and the rearfoot of the footwear 
Regarding claim 12, the combined references teach, wherein the first and second protrusions comprise a material that is the same as a material of the outsole (Park, as shown in figure 3, 18 and 19 comprise a material that is the same as a material of 10, [0025]).
Regarding claim 13, the combined references teach, wherein the first and second protrusions are unitary portions of the outsole (Park, as shown in figure 3, 18 and 19 are unitary portions of 10, [0025]).
Regarding claim 16, the combined references teach, wherein the first and second protrusions are longitudinal protrusions (Park, as shown in figure 1, 18 and 19 are longitudinal protrusions, which have been modified as single protrusions as taught by Bruce above).

Regarding claim 17, the combined references teach, wherein the first and second protrusions are curved (Park, as shown in figure 1, 18 is curved, and as shown in annotated figure 1, 19 is curved).

Regarding claim 18, the combined references teach, wherein the outsole defines a pattern of apertures (Park, 10 defines a pattern of annotated apertures, annotated figure 1, see also figure 3).
	
.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2008/0289215) in view of Bruce et al. (2014/0075778)[Bruce] in view of Torrance (2012/0000095).

Regarding claim 14, the combined references teach, the first and second protrusions (Park’s 18 and 19, figure 1 as combined above as taught by Bruce).
The combined references fail to teach, wherein the first and second protrusions are rubber pods.
Torrance teaches, first and second protrusions are rubber pods (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the protrusions of the combined references, rubber pods as taught by Torrance; in order to “provide an appropriate combination of stiffness/rigidity and flexibility to the user”, [0027], in which the rubber pods “may also assist in absorbing shock in the sole of the shoe”, [0027].

Regarding claim 15, the combined references teach, the first and second protrusions in the outsole (Park, 18 and 19 (as combined above as taught by Bruce) are in 10, figures 1 and 3).
The combined references teach fail to teach, wherein the first and second protrusions are separate components inserted into the outsole.
Torrance teaches, wherein the first and second protrusions are separate components inserted into the sole (“Optional embodiments that are also illustrated in FIG. 2 allow for one or more of a heel insert 240, a metatarsal insert 250, and/or an arch insert 244, or any combination thereof, within the midsole 212. In these optional embodiments, a heel insert 240, and/or a metatarsal insert 250, and/or an arch insert 244 may be individually or collectively incorporated into the midsole 212…In a preferred embodiment, the inserts generally have the same shape as the insert slot that they fit into so that they can be inserted into the slot and substantially fill the slot in order to provide support and comfort for the user”, [0026], figure 2, therefore, 250 and 240 are separate components inserted in the sole).
.

    PNG
    media_image1.png
    593
    610
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    584
    647
    media_image2.png
    Greyscale





Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Here, applicant has failed to properly rebut the prima facie case of obviousness. 
Second, applicant’s position that “only” must be strictly interpreted as a negative limitation is unpersuasive. The examiner has shown in the office action mailed that another interpretation exists. Regarding the limitation “only” it is noted that the transitional phrase for this claim is “comprising” and this is an open-ended claim, therefore “only” could be interpreted as either narrowly as “no more than two protrusions” or broadly as “at least two protrusions.” In other words, the construction is ambiguous whether it is to be read narrow or broad, and for the purposes of drafting an obviousness rejection the examiner chose the broader interpretation. Further, it is noted that if claims are amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008) (precedential). Since these claims are amenable to two or more plausible constructions they are unpatentable as indefinite.
Lastly, if applicant believes the limitation should be interpreted differently than it was explained above, then applicant is encouraged to amend the claim. After all, during prosecution, applicant not only has an opportunity to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention, but a recognized duty. The claim places the public on notice of the scope of the patentee' s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc). As the Federal Circuit stated in Halliburton Energy Services, “The patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008). No presumption of validity attaches before the issuance of a patent. The Office is not required or even permitted to interpret claims when examining patent applications in the same manner as the courts, which, post-issuance, operate under the presumption of validity. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office must construe claims in the broadest reasonable manner during prosecution in an effort to establish a clear record of what applicant intends to claim. In deciding whether a pending claim particularly points out and 
Here, applicant would be encouraged to explicitly draft the negative limitation clearly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732